UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-2406


JUSTIN ENERGY, INCORPORATED; WEST VIRGINIA CWP FUND,

                Petitioners,

          v.

JAMES P. MARTIN; DIRECTOR, OFFICE OF WORKERS’ COMPENSATION
PROGRAMS,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(09-0853-BLA)


Submitted:   June 30, 2011                   Decided:   July 12, 2011


Before WILKINSON, MOTZ, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Mark J. Grigoraci, ROBINSON & MCELWEE, PLLC, Charleston, West
Virginia, for Petitioners.    S.F. Raymond Smith, DAVID HUFFMAN
LAW SERVICES, Parkersburg, West Virginia, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Petitioners seek review of the Benefits Review Board’s

(“Board”) decision and order affirming the administrative law

judge’s award of black lung benefits pursuant to 30 U.S.C.A.

§§ 901-945 (West 2007 & Supp. 2011).            Our review of the record

discloses that the Board’s decision is based upon substantial

evidence and is without reversible error.             Accordingly, we deny

the petition for review for the reasons stated by the Board.

Justin Energy, Inc. v. Martin, No. 09-0853-BLA (BRB Oct. 29,

2010).     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented     in    the    materials

before   the   court   and   argument   would   not   aid    the    decisional

process.

                                                             PETITION DENIED




                                    2